Name: Council Regulation (EC) NoÃ 1134/2007 of 10 July 2007 amending Regulation (EC) NoÃ 2866/98 as regards the conversion rate to the euro for Malta
 Type: Regulation
 Subject Matter: monetary economics;  monetary relations;  Europe
 Date Published: nan

 2.10.2007 EN Official Journal of the European Union L 256/1 COUNCIL REGULATION (EC) No 1134/2007 of 10 July 2007 amending Regulation (EC) No 2866/98 as regards the conversion rate to the euro for Malta THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 123(5) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Central Bank (1), Whereas: (1) Council Regulation (EC) No 2866/98 of 31 December 1998 on the conversion rates between the euro and the currencies of the Member States adopting the euro (2) determines the conversion rates as from 1 January 1999. (2) According to Article 4 of the 2003 Act of Accession, Malta is a Member State with a derogation as defined in Article 122 of the Treaty. (3) Pursuant to Council Decision 2007/504/EC of 10 July 2007 in accordance with Article 122(2) of the Treaty on the adoption by Malta of the single currency on 1 January 2008 (3), Malta fulfils the necessary conditions for the adoption of the single currency and the derogation of Malta is abrogated with effect from 1 January 2008. (4) The introduction of the euro in Malta requires the adoption of the conversion rate between the euro and the Maltese lira. This conversion rate should be set at 0,4293 lira per 1 euro, which corresponds to the current central rate of the lira in the exchange rate mechanism (ERM II). (5) Regulation (EC) No 2866/98 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 2866/98, the following line shall be inserted between the conversion rates applicable to the Luxembourg franc and the Dutch guilder: = 0,429300 Maltese liras. Article 2 This Regulation shall enter into force on 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2007. For the Council The President F. TEIXEIRA DOS SANTOS (1) OJ C 160, 13.7.2007, p. 1. (2) OJ L 359, 31.12.1998, p. 1. Regulation as last amended by Regulation (EC) No 1086/2006 (OJ L 195, 15.7.2006, p. 1). (3) OJ L 186, 18.7.2007, p. 32.